PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/751,377
Filing Date: 8 Feb 2018
Appellant(s): BIHLMAIER et al.


__________________
Robert L. Grabarek, Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 5, 2021.

(I) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 8, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(II) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
Claims 14 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yandrasits et al. (US 2009/0162734 A1, hereafter Yandrasits) in view of Hamano et al. (US 5981107, hereafter Hamano).
Regarding claim 14, Yandrasits teaches a method for producing a membrane electrode assembly for a fuel cell (See at least Title, Abstract and [0001]), comprising the steps of:
providing a first component (See, e.g., Fig. 4A: CCM 410 without electrode catalyst layers 420 and 422. Note that CCM 410 is part of 400a, which is equivalent to 700a in Fig. 7) of the membrane electrode assembly (e.g., 700e-700f; 400c) as part of a continuous material web (e.g., 700a) which passes through a plurality of processing stations (See, e.g., Fig. 7), wherein the first component is a frame material, which forms a frame of the membrane electrode assembly, and the frame encloses an active region of the membrane electrode assembly (See, e.g., Fig. 4C: 400c, which reads on the membrane electrode assembly as claimed), and
prima facie obvious (MPEP 2143).
Yandrasits in view of Hamano further teaches applying the first adhesive (a crosslinkable adhesive resin 440) to the membrane and connecting a gas diffusion element (460, Fig. 4C) to the membrane by the first adhesive (a crosslinkable adhesive resin 440, Fig. 4C).
claims 22 and 23, Yandrasits in view of Hamano teaches the method according to claim 14, wherein a first adhesive (e.g., 440 in Fig. 4B) is applied to at least one of the first and the second components (See Fig. 4B) and the first adhesive is applied by a printing method (See, e.g., “screen printing” or “screen printer” in [0047] and [0052]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yandrasits in view of Hamano, as applied to claim 14 above, and further in view of Steinbach et al. (US 20080143061 A1, hereafter Steinbach).
Regarding claim 17, Yandrasits in view of Hamano teaches a method according to claim 14, wherein the frame material is connected to a carrier web (e.g., 801). Yandrasit appears silent to a second adhesive as claimed. However, Steinbach discloses that an adhesive (e.g., 512) is used to attach a carrier web (e.g., 731, Fig. 7) to a catalyst-coated membrane (CCM 730) for the benefit of minimizing scrapping the CCM during the manufacturing process (See at least Figs. 5 and 7, [0017], [0105]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have incorporated the teachings of Steinbach into the modified Yandrasits such that an adhesive (reading to the second adhesive as claimed) is used to connect the frame material to the carrier web of Yandrasits in order to minimize scrapping the CCM during the manufacturing process. The combination of the frame material and the carrier web reads on the base web as claimed.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Yandrasits, as applied to claim 23 above, and further in view of Elhamid et al. (US 20050244700 A1, hereafter Elhamid).
claim 24, Yandrasits as modified teaches the method according to claim 23, but is silent to the printing method is a silk screen printing method. However, in the same field of endeavor, Elhamid disclose a silk screen printing method is used to apply an adhesive in a fuel cell. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have used a silk screen printing method, as taught by Elhamide, to apply the first adhesive in Yandrasits, since the use of known technique to improve similar devices (methods, or products) in the same way is prima facie obvious (MPEP 2143).

(III) Response to Argument
1) Appellant argues:
“… Appellant respectfully submits that there is no disclosure in Yandrasits that the CCM 410 would ever be provided as a first component without catalyst layers 420 and 422 in a method for producing a membrane electrode assembly …” (page 4 of 11, 4th para., Brief), and
“Thus, Appellant respectfully submits that the Examiner’s interpreted ‘first component’ of Yandrasits cannot disclose Appellant’s claimed first component that is a frame material, wherein the frame material forms a frame of the membrane electrode assembly, and wherein the frame encloses an active region of the membrane electrode assembly. CCM 410 of Yandrasits is a catalyst coated membrane with anode catalyst layer 420 and cathode catalyst page 4/11, 5th para., Brief).
In response, the above arguments are not persuasive. In order to assist readers to clearly understand how the teachings of the prior arts teach the limitations as claimed, the Examiner have annotated Figure 4A of Yandrasits and Fig. 2A of Hamano as below.


    PNG
    media_image2.png
    720
    1280
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    475
    985
    media_image3.png
    Greyscale

The annotated Fig. 4 of Yandrasits clearly shows 410 excluding 420 and 422 (i.e., 410-420-422), which does teach “providing a first component” as claimed.
As to “there is no disclosure in Yandrasits that the CCM 410 would ever be provided as a first component without catalyst layers 420 and 422”, Appellant appears to argue that Yandrasits’ “first component” (i.e., 410-420-422) cannot read on “a first component” as claimed since there are coated catalyst layers 420 and 422 on the first component. This is not persuasive, because the claims do not require that the “a first component” cannot be coated with catalyst layers. A desk on which a book is placed is still a desk. Thus, Appellant’s argument that “… the Examiner’s interpreted ‘first component’ of Yandrasits cannot disclose Appellant’s claimed first component that is a frame material” is not convincing. As to “an active region” on page 4/11, 5th para., Brief, see the annotated Figs. above, where the “an active region” is clearly indicated.

2) Appellant argues that “Further then, Yandrasits does not disclose connecting a second component … to any frame material …, as claimed by Appellant. Again, the method of Yandrasits starts with a catalyst coated membrane CCM 410 with an anode catalyst layer 420 and a cathode catalyst layer 422 as a membrane electrode assembly (MEA) substructure 400a.” (the paragraph bridging pages 4 and 5 of 11, Brief).
In response, during a process of preparing a membrane electrode assembly, coating an adhesive on a separator (corresponding to the first component/frame material as claimed) and then connecting catalyst layers (corresponding to the second component as claimed) to the separator by the adhesive is a well-known basic process in the art, as exemplified by Hamano (See column 11, lines 14-18; and the paragraph bridging columns 10 and 11, which explains Fig. 2A, Hamano). The claimed process steps, that is, coating a frame material (corresponding to a separator) with a first adhesive and then adhering (or “connecting” used in the claims) a second component (corresponding to coating catalyst layers) to the adhesive-coated frame material are well known, as exemplified by Hamano. These two separate steps, that is, coating an adhesive and then connecting the second component to the frame material via the adhesive, are well known in the art and thus are not patentably distinguishable. As such, Appellant’s arguments in this regard are not persuasive.
Additionally, the said two separate steps are equivalently to split the first step shown in Figure 7 (See 700a, equivalent to 400a in Fig. 4A) into two. However, in general, the Exparte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959)). See MPEP 2144.04 (IV)(C). In the instant case, the structure produced by the said two separate steps as claimed is substantially identical to that of 410 (part of 400a, which is an equivalent to 700a), and both have a frame material/separator with catalyst layers coated.

3) Appellant argues that “… The Examiner further admits, then, that Yandrasits provides no disclosure for connecting this ‘second component’ to the ‘frame material’ by a first adhesive applied to the frame material. And, Appellant respectfully submits that there is no disclosure in Yandrasits that an adhesive is even required for catalyst coated membrane CCM 410 of Yandrasits with anode catalyst layer 420 and cathode catalyst layer 422.” (page 5/11, 2nd para. Brief).
In response to applicant's arguments against the references individually (herein the Yandrasits reference), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, it is the combination of Yandrasits and Hamano, rather than merely Yandrasits, 

4) Appellant argues that the “first adhesive” of Hamano that can be used to connect the “second component” to the “frame material” would not be utilized further as in Appellant’s claimed method for then connecting a gas diffusion element to the second component …” (page 5/11, 3rd para., Brief), etc. (page 5/11, 4th, 5th and 6th paras., Brief).
In response, the following drawing shows how a crosslinkable resin (such as polyvinlidine fluoride, col. 10, line 56, Hamano) is used to bond the second component (e.g., 420) to the frame material (410-420-422), and how a crosslinkable resin (at least [0040]-[0041], Yandrasits) is used to connect the gas diffusion element (460) to the membrane (e.g., 420). Both adhesives are crosslinkable resin and are the same. Thus, the “a first adhesive” and “the first adhesive” as claimed are properly rejected. In addition, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (e.g., selection of an adhesive for adhering) as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


    PNG
    media_image4.png
    540
    1139
    media_image4.png
    Greyscale


5) Appellant argues (page 6/11, Brief) about the response to Appellant’s arguments in the Advisory Action mailed on January 26, 2021. The argument is not persuasive.
As addressed above, Yandrasits does teach “a first component” (i.e., 410-420-422, Fig. 4A) as claimed, even if the first component is coated with catalyst layers. Again, the claims do not require that the “a first component” cannot be coated with catalyst layers. A desk on which a book is placed is still a desk.

6) The last paragraph of page 6/11 (Brief) actually repeats some limitations recited in claim 14. The combination of Yandrasits and Hamano does teach these limitations, as explained above and in the rejections of the final Office action.

7) Appellant states “Thus, Appellant respectfully notes that the argument in the Advisory Action regarding a difference between Appellant’s claimed method and the method of Yandrasits being ‘the splitting of one step into two (as instantly claimed)’, is misplaced” (1st para., page 7/11, Brief). However, Appellant does not provide any reasons why it “is misplaced”. The Examiner is therefore unable to address “is misplaced”. Notwithstanding this, the related response has been provided in item 2) above.

8) Appellant argues about the “first adhesive”. Appellant argues 1) that “… it is the Examiner that argues two different adhesives are used in the rejection. One is the adhesive of Hamano and the second is the crosslinkable resin of Yandrasits … Hamano discloses a ‘first adhesive’ that can be used to connect the ‘second component’ to the ‘frame material’ as argued by the Examiner, this same first adhesive of Hamano would not be utilized to connect the gas diffusion layer to the CCM 410 of Yandrasits …” (3rd para., page 7/11, Brief); 2) that “As such, any argument now by the Examiner in the Advisory Action that ‘the same first adhesive’ is used is contrary to the Examiner’s own rejection using Hamano” (4th para., page 7/11, Brief).
In response, first, the term “adhesive” is a very broad term. Second, the so-called “two different adhesives” disclosed by Yandrasits (440, Fig. 4A) and disclosed by Hamano (17, Fig. 2A) can both be crosslinkable resin (See above) and therefore are the same adhesive. Thus, the rejection of “a first adhesive” and “the first adhesive” as claimed is not improper. Therefore, there is no contradiction as argued by Appellant, and Appellant’s statement that “any argument 



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ZHONGQING WEI/Primary Examiner, Art Unit 1727                                                                                                                                                                                                        
Conferees:
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727      

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                            
                                                                                                                                                                                              

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.